                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

LUIS ORTIZ-FIGUEROA,

       Petitioner,

v.                                               Case No: 5-21-cv-209-WFJ-PRL

WARDEN, FCC COLEMAN – LOW,

      Respondent.
___________________________________

                            ORDER DISMISSING CASE

       Petitioner initiated this case on April 9, 2021 by filing a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241. See Doc. 1. The Court’s order (Doc. 2)

instructed Petitioner to apply for pauper status or pay the filing fee within thirty days

of April 14, 2021 upon pain of dismissal. However, Petitioner ignored the order and

failed to pay the required filing fee or file a request to proceed as a pauper within thirty

(30) days of the commencement of the case. Thus, this case is dismissed without

prejudice. See 28 U.S.C. § 1914(a); see also Local Rule 6.04(b).

       Should Petitioner decide to initiate a new case, he must, within thirty (30) days

of the commencement of the case, pay the filing fee or request to proceed as a pauper.

       Accordingly, it is ORDERED and ADJUDGED as follows:

       1.     This case is DISMISSED without prejudice.

       2.     The Clerk of Court shall enter judgment and close this case.

       DONE and ORDERED in Tampa, Florida on May 28, 2021.


                                             1
Copies furnished to: Pro Se Party




                                    2
